DETAILED ACTION

Status of Case
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the claims filed on 5/19/2020.
Claims 21-46 are pending. 

Information Disclosure Statement
The information disclosure statements (IDS) filed on 5/5/2020, 6/10/2020, and 8/19/2020 have been considered by Examiner. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 31-35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Applicant’s specification discusses the computer-readable storage medium in paragraph 164 of the specification as filed. However, this paragraph defines the computer-readable medium in a non-limiting manner. As such, the broadest reasonable interpretation allows for the computer-readable medium to be interpreted as a signal or carrier wave, which is non-statutory subject matter. 
In order to overcome this rejection, Examiner suggests that Applicant change the claim terms " computer-readable storage medium " to "a non-transitory computer-readable storage medium” 
For further guidance, please see the Director’s memo dated 1/26/2010.

Allowable Subject Matter
Claims 21-30 and 36-46 are allowed.
Claims 31-35 are allowed, subject to correction of the noted 101 rejections.
The closest prior art consists of Bhushan (USPAN 2016/0150532). For example, see paragraph 71: the UE decoded the control/traffic and sends an ACK/NACK in the immediately subsequent symbols.
However, Bhushan does not disclose, suggest, or render obvious the limitations of the instant claims that recite that the one or more symbols for transmitting the ACK/NACK feedback are after the one or more symbols for the downlink channel in one or more symbols of a subframe.
As such, claims 21-30 and 36-46 are allowed over the closest prior art reference of Bhushan.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamal Javaid whose telephone number is 571-270-5137 and email address is Jamal.Javaid@uspto.gov. 	Examiner interviews are available via telephone, in-person, and video 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang, can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JAMAL JAVAID/

Primary Examiner, Art Unit 2412